MEMORANDUM **
Harun Haruni, Skqiponje Haruni and Arber Haruni, natives and citizens of Albania, petition for review of the Board of Immigration Appeals (“BIA”) decision dismissing their appeal of an immigration judge’s denial of their applications for asylum, withholding of removal and relief pursuant to the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the denial of asylum and withholding of removal, Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the BIA’s determination that due to changed circumstances in Albania, Haruni does not have a well-founded fear of persecution. Haruni no longer has a reason to fear persecution for resisting the Albanian communist government because the Communist Party is no longer in power.
Because petitioners failed to prove eligibility for asylum, they necessarily failed to meet the more stringent standard for withholding of removal. See Al-Harbi v. INS, 242 F.3d 882, 888-89 (9th Cir.2001). Petitioners also failed to establish eligibility for CAT relief because they did not show it was more likely than not that they would be tortured if returned to Albania. See 8 C.F.R. § 208.16(c)(2) (2004); Farah v. Ashcroft, 348 F.3d 1153 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.